427 F.2d 141
UNITED STATES of America, Plaintiff,v.CARROLL COUNTY BOARD OF EDUCATION et al., Defendants-Appellees,v.Linwood WOODSON, Louise P. Holmes, et al., Proposed Intervenors-Appellants.
No. 29127.
United States Court of Appeals, Fifth Circuit.
June 1, 1970.

John Brittain, Kent Spriggs, Oxford, Miss., John McCreery, Alix Sanders, John Maxey, Greenwood, Miss., for appellants.
Mack L. Boykin, Carrollton, Miss., for appellees.
H. M. Ray, U. S. Atty., Oxford, Miss., Robert A. Murphy, Dept. of Justice, Washington, D. C., for other interested parties.
Before JOHN R. BROWN, Chief Judge, and MORGAN and INGRAHAM, Circuit Judges.
PER CURIAM.


1
This appeal arises from the denial by the district court of a petition to intervene in a school desegregation case instituted by the United States Attorney General pursuant to 42 U.S.C. § 2000c-6.


2
The merits of school desegregation in Carroll County are not before us, only the motion of the proposed intervenors for summary reversal of the district court's order denying intervention.


3
The main suit, in which petitioners seek to intervene, has been churning through the judicial machinery for nearly five years. The judicially approved school desegregation plan, with the acceptance of both parties in the court below, was ordered into effect on May 19, 1969. Petitioners did not seek to intervene until October 16, 1969.


4
This court cannot say that the representation afforded by the United States Attorney General for the black students and parents of Carroll County was inadequate as a matter of law, thus allowing intervention as a matter of right. Fed.R.Civ.P. 24(a).


5
Moreover, the finding by the district court that the motion to intervene was not timely filed in view of the present posture of the case does not evidence an abuse of discretion requiring reversal.


6
Accordingly, the motion of Proposed-Intervenors for summary reversal of the order of the district court is denied and the appeal is dismissed.